Ashe, J.
(after stating the facts). We do not understand why his Honor should have instructed the jury, that if Miller stole the whiskey, and that, if they should believe that the defendant was an aider and abettor, or the receiver of the whiskey knowing it to have been stolen, he was guilty in the one aspect or the other, when all the evidence pointed directly to Fox, as the person who committed the theft, and that Miller was the aider and abettor. But there was no error in the charge, for the jury were satisfied, and we thiuk there was evidence sufficient to lead them to the conclusion, that Miller was present, aiding and abetting, or advising and counselling Fox in the commission of the theft, and it would be immaterial which took the whiskey. For in this offence there are no accessories before the fact — all are guilty, not only those who aid and abet, but all who advise, counsel or procure the act to be done, are principals. So that if it be alleged in the bill of indictment, that A committed the act, and B was present aiding and abetting him, and the proof should be, that B actually committed the act, and A was the abettor, the indictment yould be sustained. Arch. Cr. Law, 6.
*930There is uo error. Let this be certified to the Superior Court of Alexander county, that the case may be proceeded with according to law.
•No error. Affirmed.